                                                    U.S. Department of Justice
 [Type text]
                                                    United States Attorney
 t                                                  Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



MEMO ENDORSED                                       November 20, 2019

 BY ECF
                                              USDC SDNY
 The Honorable Valerie E. Caproni             DOCUMENT
 United States District Judge                 ELECTRONICALLY FILED
 Southern District of New York                DOC #:
 40 Foley Square                              DATE FILED: 11/21/2019
 New York, New York 10007

               Re:     United States v. Patrick Avila et al., 19 Cr. 166 (VEC)

 Dear Judge Caproni:

         The Government respectfully requests that change of plea conferences be scheduled for
 Nazae Blanche and Jalen Colds in the above-captioned case. After conferring with Your
 Honor’s chambers and defense counsel, the Government requests that a change of plea
 conference for Nazae Blanche be scheduled for Friday, December 6, 2019 at 2:00 p.m. The
 Government further requests that a change of plea conference for Jalen Colds be scheduled for
 Friday, December 6, 2019 at 3:00 p.m.


                                                    Respectfully submitted,

Application GRANTED.                                GEOFFREY S. BERMAN
                                                    United States Attorney
SO ORDERED.
                                             By:          s/                     l
                                                    Jamie Bagliebter
                         11/21/2019                 Assistant United States Attorney
                                                    Tel: (212) 637-2236
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
